Citation Nr: 0522490	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  02-17 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at 
Law


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel







INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from July 30, 1969 to October 17, 1969.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri, 
which denied entitlement to service connection for post-
traumatic stress disorder (PTSD).  

The appeal is hereby REMANDED.  VA will notify the veteran if 
further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002).  In this case, a remand 
is required to provide the veteran sufficient notice and 
opportunity to develop credible independent evidence to 
corroborate his claimed in-service personal assault related 
stressors.

Service connection for post-traumatic stress (PTSD) disorder 
requires medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (2004) 
(i.e., DSM-IV); a link, established by medical evidence, 
between current symptomatology and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304(f) (2004). 

In addition, 38 C.F.R. § 3.304(f)(3) provides that if a PTSD 
disorder claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals, or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  See Patton v. West, 12 
Vet. App. 272 (1999).

Under the regulation, VA must not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).  Therefore, this case requires that the 
veteran be adequately informed as to the alternative evidence 
that may corroborate the in-service stressor claimed.

The record indicates that in the VCAA letter, dated April 
2001, the RO requested the veteran to complete an enclosed 
stressor development attachment, and to return it to VA, 
indicating that it required these specific details in order 
to obtain supportive evidence of the stressful events.  
However a copy of the development questionnaire was not 
enclosed in the claims file and it is not clear whether the 
veteran was properly advised under 38 C.F.R. § 3.304(f)(3) 
that evidence from sources other than the veteran's service 
records may corroborate the veteran's claimed stressor 
incidents.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Therefore, further action is warranted prior to final 
appellate consideration. 

Accordingly, the case is REMANDED for the following actions:

1.	The claims file should be reviewed 
and it should be ensured that all 
notification and development actions 
required by the VCAA and implementing VA 
regulations are completed.  In 
particular, with regard to what is needed 
to substantiate the claim, the veteran 
must be expressly advised that, in 
accordance with, 38 C.F.R. § 3.304(f)(3), 
evidence from sources other than the 
veteran's service records may constitute 
credible supporting evidence of the 
stressor, and he should be allowed the 
opportunity to furnish this type of 
evidence.  Specific examples of 
corroborating alternative evidence should 
be provided. The veteran should also be 
advised that he can procure "buddy 
statements" from service members who may 
corroborate his behavior before, during, 
and after the claimed incident.  In 
addition, he should be advised that he 
may obtain statements from individuals 
including friends or family members to 
whom he may have confided the incident 
and who may have witnessed his behavior 
and health and any subsequent changes in 
his behavior and health following the 
averred stressor.

2.	When the above actions have been 
completed and all indicated development 
has been undertaken, the issue of 
entitlement to service connection for 
PTSD should be re-adjudicated.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



